03-(*i-OOWJ-CR
January 28, 2015
    *l


                                           U^

                   &)/M fi/S tf
         v/ A / " f r ^ 7ZZ/4 //fasTtAS-A^Cfaf frf £L
         J^Si^A^oajc^ij/- &J ^^f &£ ?t^L^,_^^£3^^^




         jfaL£yk£&-X&ll^
          ^i^c $1 t^a^ %L .Cf.c                                   >P-l'&)00 -Hi~ 6)0

&
    £
        yfl./C/, U?—£&. -p/tos/St*—/4LPsiJ)cnrtsk„e o?aM jy/trf-A^fa^y-s^-
        £^f.Lr^M*^?W£sl.cCy frKicC. .^r

        -?io*.& f/yiyz ~$A.s^c, f^^                     <2_   ^g >^£

           ,*ff tfff•idk'ffi-a i
                                            1/j
                                      a^-
        /?&*,                              £A/>y MAmaiia Rodriguez-Mendoza
District Clerk, Travis County
Travis County Courthouse Complex
P.O. Box 679004
Austin, Texas 78767




November 24, 2014

Robert Lee Brown
TDJ#927914
Eastham Unit
2665 Prison Road #1
Lovelady, Texas 75851

Cause Number: 002368


Dear Mr. Brown:


Attached you will find a copy of the Clerk's Record on the cause number
listed above.


Supplemental Clerk's Record Volume 1 of 1


Sincerely
Court Clerk




Administrative Offices   Civil and Family Division   Criminal Division     Jury Office
  (512) 854-9737               (512) 854-9457          (512)854-9420     (512)854-9669
  Fax: 854-4744               Fax: 854-9549            Fax: 854-4566     Fax: 854-4457
                                           SUPPLEMENTAL CLERK'S RECORD


                                                     VOLUME 1 of 1


                                          Trial Court No. D-1-DC-00-O02368


                             In the 167TH Judicial DistrictCourt of TravisCounty, Texas
                                   Honorable DAVID WAHLBERG. Judge Presiding


                                         ROBERT BROWN, Appellant ,

                                                           Vs.


                                                  THE STATE OF TEXAS


                                     APPEALED to the Court of Appeals for the
                              Third Supreme Judicial District of Texas, at Austin, Texas.

                                    Appellate Attorney for Appellant:
                                    PROSE


                                     , Texas
                                    Telephone No.: ()
                                    Fax No.: ()
                                    State Bar No.:


                                    Appellate Attorney for State:
                                    MS. ROSEMARY LEHMBERG, District Attorney
                                    Travis County, Texas
                                    P.O. Box 1748                          !
                                    Austin, Texas 78767                    i
                                    Telephone No.:(512)854-9400            |
                                    Fax No.: (512) 854-9789                j
         DELIVERED to the Court of Appeals for the Third Supreme Judicial District of Texas, at Austin, Texas, on
the 20*dayof November, 2014.
                                                                 AMAUAIROORIGUEZ-MENDOZA
                                                                 District Clerk, Travis County, Texas



                                                                                       Qpso&dDUto
                                                                 By:.
                                                                               Jessica Contreras, Deputy

                                    Court of Appeals Cause No. 03-14-00681-CR

         FILED in the Court of Appeals for the Third Supreme Judicial District of Texas, at Austin, Texas this
day of               ,         .
                                                                       JEFFREY D. KYLE, Clerk

                                                                 By:       i•                           .Deputy
                                               INDEX

FILED DATE         DOCUMENT DESCRIPTION       DOCUMENT CATEGORY                             PAGE

;Jv-;7\.:" v •- r*';:> Appeals Cover Page     AppealCover Page^Hiv-: .-•.> ;i;?Vyl*l^!:':;.; .'.:•;-.;;-'":;":-""-.'
                   Index                      Index                                         2-2

11/20/2014'        NOTICE OF APPEAL         j:[:_^tm^OB APPEAL-^ ;-•••               : •-   3-6" ' • Za fh* 16?cti Judicial Court of
Travl* Co«nty# Teaas
                                                                     i< r
                     causa no. D-i«DC-oo-oo2>ea
                     court of appoala Mo. OJ-U-OOWl-c*                       I
                                                                                 ff)>
WSBW.LBB.B1C4IW,
          Botoaoaat Pro. 88/Appallent
                                                              Motto* Of Appeal
*h* statu Of Taaas




         •otto* la horabv glvan that ltoaSftT.Lt;B.B«0«a, 0*f**dant
fro. 8B# in thu above named casa» nareby appeal*€o the Court o€
Appeals for the Third Mstrict Of rexas        at Austin* T«Jtao*            Crom
an "order Qenyin? lotion to conduct OWA Tenting", Znteretf in tnia
Action on the 4th            Account Sheet Of Filing Pee In The 167th
                                                        -c#>
           District Court Of Travis County* Texas


Motion Of Indigency Piled with original notice of Appeal*
Motion to proceed in forma pauperis on Appeal*
Motion for Appolntmant of Counsel on Appeal*
Motion for Pr*a Transcript and Statement of Rearing DMA Motion.
six aonth print-out of Appellants Inmate Trnat Pund Account.




                              (2)
                               IB The

                         Court Of Appeals In
                    The Third District Of Texas
                              At Austin


ROBERT• USB•BROWN*                                     167th District Court
            Appellant Pro. SB                          D-l-DC-OO-002368, Of
VS.                                                    Travis County* Teams
•he State Of Texas*                                    Appeal Court No.
            Appellee                                   03-14-00681-CR


                 Declaration Of Inability To Pay Cost
          (The following declaration ia made pursuant to Texas
Rules of Civil Practice* and Title 6* Chapter 132, of the Civil
Paactice and remedies Code).
                                        .         I
        Now comes ROBERT*LBB.BROWN *927914*and declare that I am
                                                  i
unable to pay the cost of the record injthis DMA Appeal and
requests leave of Court to proceed in forma pauperis in this
DNA appeal and would show the Court as follows:
      1) I am presently icarceratjbdnat the Eastham Unit of the
Texas Department of criminal Justice Correctional Institutions
Division* where I am not permitted to earn or handle money.
   2) I have no source of income or spousal income.
      3) I currently have $0.00 credited to me in the inmate trust
         fund.

      4) During my incarceration in the TDCJ-CID* I have received
       approximately $40.00 per month as gifts from family and
                                                  i

       friend8.
  5) I neither own nor have an              interest in any realty* stocks*
      bonds* or bank accounts* and I have received no interest or
      dividend income from any source.

      6) I have no dependants.
      7) I have Total debts of approximately $ 0.00.
  8) I owe $ 9*99 as restitution.
  9) My monthly expenses are approximately $ 40.00
  I ROBERT.LBB.BROWN * 927914* being presently confined in the
Eastham Unit of the TDCJ-ClD* in LoveLady, Houston County*Texas*
Verify and declare under penalty of perjury that the foregoing




                                  *1)
Statement are true and correct on this44th day of Mevember 2014.



                                                   ROBBRT.LBlr*BRqflN '927914
                                                            Defendant Pro. SB




                         Certification Of Service

       This is to certify that a true and correct copy of the
foregoing "Declaration of inability to pay cost, was forwaedcd
by U.S. Mail* postage prepaid* to the below listed on this 4th
rJay of November 2014.



                                                     t^C-rCSTA?
                                          •
                                                  ROBERT.Lee.Brown *927914
                                                  Baatham Onifc
                                                  £665 Pr-ison Rd. *J
                                                  LoveLady* Texas 75§g|

CC: 167th District CourtCC/o District Cl^rk
    Travis County Courthouse
    P.O. Box 679003
    Austin* Texas 78767


    District Attoreny Rosemarry Lehmbergl
    Travis County Courthouse
    P.O. box 1748                             !
    Austin* Texas 78767                       !


Original: Mr.Jeffrey. D. Kyle Clerk (2)
         Court Of Appeals
         Third District Of Texas
         P.O.   Box 12547
        Austin, Texas 78711-2547




                                 (2)
                                                                                 ,< r ot>

                                        CLERK'S CERTIFICATE

                                                               -U




The State of Texas

County of Travis




I, AMALIA RODRIGUEZ-MENDOZA, Clerk of the District Courts of Travis County, Texas, do
hereby certify thatthedocuments contained in this record to wliich this certification is attached are all of
the documents specified by Texas Rule of Appellate Procedure 34.5 (a) and all other documents timely
requested bya party to this proceeding under Texas Rule of Appellate Procedure 34.5 (b).



GIVEN UNDER MY HAND AND SEAL at my office in Travis County, Texas this 20TH day of
November, 2014.                                                 i



                                                      AMALIAI RODRIGUEZ-MENDOZA
                                                      District Clerk, Travis County, Texas

                                                                     Gmttxfloda^

                                                      Jessica Cdntreras
                                                      Deputy
(A) tdc09691 - PASSPORT                     Tuesday, December 16, 2014, 9:20:14 AM

CSINIB01             TEXAS DEPARTMENT OF CRIMINAL JUSTICE                  12/16/14
                          TRUST FUND BANKING HISTORY                       09:19:46
                          AS OF 12/15/14 23.03.51

TDCJ-NO 00927914 NAME- BROWN,ROBERT LEE                     CURRENT-BAL-        1.17


   DATE     AMOUNT UT TP RPT-PG    CD DESCRIPTION                 SENDEE




                                                                            #

           NO DATA FOR CURRENT MONTH             PRESS ENTER FOR MORE RECORDS
PF4 PREVIOUS RECORDS PF2 FIRST RECORD OF HISTORY PF9 FIRST REC OF CURRENT MONTH
ENTER TDCJ NUMBER:              OR SID NUMBER:
0


i
        (A
    *




             7   .?